Citation Nr: 1105436	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  10-47 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Coast Dental in Crystal River, Florida on 
April 23, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from October 1948 to July 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2010 determination from the Department of 
Veterans Affairs (VA) Fee Basis Unit of the VA Medical Center 
(VAMC) in Gainesville Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking reimbursement for expenses stemming from 
what he deems an emergency dental repair that took place on April 
23, 2010.  The Board finds that further development is necessary 
to afford proper adjudication of this matter, and to ensure that 
this matter is handled by the proper AOJ.  

This matter stems from an incident on April 23, 2010 when the 
Veteran was visiting a sick relative in Inverness Florida, 
outside of his state of residence.  While there late on a Friday, 
the crown of the upper front tooth came off.  He regarded this as 
an emergency because his implant stem could have been damaged and 
would have resulted in serious consequences.  He noted that he 
was hundreds of miles away from his home and his regular VA 
medical provider.  

The claim was denied in June 2010 by the claims clerk at the VA 
Medical Center (VAMC) in Gainesville.  However subsequent to this 
denial, there are internal memorandums/claims review forms from 
September 2010 and October 2010 where the dental reviewers all 
state that this matter should be addressed by the VA Medical 
Center in Washington, DC, which is the Veteran's area of 
residence where his VA records are located.  The Veteran has also 
stated that he was advised that this claim should have been 
handled by the Fee Basis Office in Washington, DC and that the 
matter was not in Gainesville's jurisdiction.  On remand, care 
should be taken to ensure that the appropriate jurisdiction 
handles this matter.

Furthermore, the claim is shown to have been denied based on the 
basis that there had been no pre-authorization for this dental 
procedure.  The Veteran did say however that after he returned 
from his trip, he did contact the VA in Washington DC about this 
treatment.  The Board notes that the regulations governing 
authorization for private medical treatment do provide that in 
the case of an emergency which existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application, whether informal or informal, was received by the VA 
within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54(a)(1).  Such application can include a telephone call.  
See 38 C.F.R. § 17.54(b).   If it can be shown that the Veteran 
contacted the VA within 72 hours of his treatment on April 23, 
2010, this could potentially be construed as a prior 
authorization.  

The matter was also denied in the September 2010 Statement of the 
Case based on the matter not having been a medical emergency.  
However there is no indication that this determination was made 
by a dental professional.  The only opinions made by the dental 
professionals were that Gainesville was not the appropriate 
jurisdiction for handling this claim.  In view of the Veteran's 
contentions that this was an emergency and that he risked further 
harm to his health, as the dental implant was at risk, this 
should be reviewed by the appropriate dental professional to 
obtain an appropriate determination as to whether the treatment 
rendered on April 23, 2010 was for an emergent condition, and 
whether VA facilities were reasonably available.

Finally, there remain questions as to whether the Veteran could 
potentially be eligible for reimbursement for these expenses 
under the Millennium Act.  See 38 U.S.C.A. §  1725 and 38 C.F.R. 
§§ 17.1000-1003 (2010).  The Gainesville VAMC summarily 
determined in the Statement of the Case that the Veteran was 
ineligible under this act, but provides no reason for such 
conclusion.  The Board notes that there is no evidence of record 
that clearly shows him to be ineligible for reimbursement under 
38 U.S.C.A. §  1725 and 38 C.F.R. §§ 17.1000-1003.  Thus 
reconsideration under the Millennium Act is indicated, and if he 
is again deemed ineligible under this Act, the basis for such 
conclusion must be clearly stated and the evidence to support 
such a basis must be included in the claims folder.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Gainesville VAMC should transfer the 
claims folder and medical file to the 
appropriate jurisdiction, currently shown to 
be the VAMC in Washington, DC for review of 
this matter.  Once the case is in the 
appropriate jurisdiction, the AOJ for that 
jurisdiction should take the steps itemized 
below.

2.  The AOJ should request that the Veteran 
clarify the exact VA facility in Washington 
DC that he contacted upon his return from 
Florida after the April 23, 2010 treatment, 
as well as the date and time that he 
contacted the facility to discuss his 
treatment in Florida.  Upon receiving his 
response, the AOJ should obtain any 
documentation from the VA facility (such as 
phone log, report of contact, etc.) showing 
that such contact had been made, and which 
could possibly be construed as an application 
for VA authorization of the medical expenses.

3.  Thereafter, the AOJ should request that 
the Veteran identify any additional records 
concerning his dental treatment received on 
April 23, 2010, that may not already be 
associated with the claims folder.  The 
Veteran should provide all necessary written 
releases for these records.  If any of the 
identified records cannot be obtained, the 
AOJ should notify the Veteran of such and 
describe the efforts used in requesting these 
records.  

4.  Thereafter, if after the above 
development is undertaken, it is still found 
that the criteria for authorization under 
38 C.F.R. § 17.54 was not met, the Veteran's 
claims folder and MAS file should be sent to 
an appropriate VA dental care provider who, 
after reviewing the record in its entirety, 
should be asked to provide opinions as to the 
following:

a) Were any of the dental services of 
April 23, 2010, were rendered within the 
context of a medical emergency of such a 
nature that delay would have been 
hazardous to the life or health of the 
veteran?

b) If a medical emergency is found to 
exist, based on the Veteran's 
symptomatology, would it have been 
feasible on April 23, 2010, to seek 
treatment at the nearest VA facility to 
him at that time?

The health care provider should include a 
thorough explanation of all opinions rendered 
without resorting to speculation, resolving 
all conflicting medical evidence in the 
record.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-adjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
38 C.F.R. § 17.54(a)(1) and (b) regarding 
authorizations within 72 hours after the 
admission if applicable, and also 
consideration of the applicability of 
38 U.S.C.A. §  1725 and 38 C.F.R. §§ 17.1000-
1003 (Millennium Act) when adjudicating the 
claim.  If he is found not eligible for 
reimbursement under the Millennium Act, an 
explanation of why he is not eligible should 
be given and the evidence supporting the 
finding of ineligibility must be included in 
the Medical File.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[continued on following page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



